Case 1:17-cv-00882-RA-KHP Document 98 Filed 04/15/21 Page 1 of 2

 

 

 

 

USDC-SDNY
UNITED STATES DISTRICT COURT eC IRONIC ALLY FILED
SOUTHERN DISTRICT OF NEW YORK. DOC#:
DATE FILED:
REMBRANDT 3D HOLDING, LTD.,
lain
laintiff, 17-CV-882 (RA)
v. ORDER ADOPTING

STREAM TV NETWORK, INC, et ai., REPORT & RECOMMENDATION

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

Plaintiff Rembrandt 3D Holding, Ltd. brings this action against Stream TV Network, Inc., Raja
Rajan, Mathau Rajan, Walter Roelen, Bart Barenbrug, Peter Roelen, and Hans Zuidema alleging patent
infringement, breach of contract, promissory estoppel, and unjust enrichment. On April 20, 2020,
Plaintiff filed a motion to enforce a term sheet entered into by the parties during a settlement
conference before the Court. Before the Court is the November 4, 2020 Report and Recommendation
of the Honorable Magistrate Judge Parker (the “Report”), which recommends denying Plaintiff's
motion. See Dkt. 96. Neither party filed objections to the Report.

A district court “may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(6){1). Parties may object to a
magistrate judge’s recommended findings “Twiithin 14 days after being served with a copy of the
recommended disposition.” Fed. R. Civ. P. 72(b)(2); see also Report at 21 (advising parties of
deadline to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b)). “When
the parties make no objections to the Report, the Court may adopt the Report if ‘there is no clear error
on the face of the record.’” Smith v. Corizon Health Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL

6123563, at *1 (S.D.N.Y. Oct. 16, 2015) (quoting Adee Motor Cars, LLC v,. Amato, 388 F. Supp. 2d
Case 1:17-cv-00882-RA-KHP Document 98 Filed 04/15/21 Page 2 of 2

250, 253 (S.D.N.Y. 2005)). “Furthermore, if as here . . . the magistrate judge’s report states that failure
to object will preclude appellate review and no objection is made within the allotted time, then the
failure to object generally operates as a waiver of the right to appellate review.” Hamilton v. Mount
Sinai Hosp., 331 ¥. App’x 874, 875 (2d Cir. 2009) (citations omitted).

As no objections to Judge Parker’s Report were filed, the Court reviews the Report for clear
error. After careful consideration of the record, the Court finds no error and thus adopts the thorough
and well-reasoned Report in its entirety. Accordingly, Plaintiff s motion to enforce the term sheet is
denied.

Per Judge Parker’s recommendation, should Plaintiff wish to pursue damages for a breach of
the Settlement Term Sheet (as a Type II preliminary agreement), Plaintiff shall file a renewed motion.
to enforce the settlement agreement solely addressing whether there was a breach of the Type II
preliminary agreement, and if so, if there are recoverable damages, no later than two weeks from the
date of this order. Defendants shall file their opposition no later than two weeks after that. No reply
brief may be filed.

The Clerk of Court is respectfully directed to terminate the motions pending at Dkt. 90.

 

SO ORDERED.
Dated: April 15, 2021 f YY
New York, New York j ( /
i eee
RONNIE ABRAMS

United States District Judge
